IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ALEX RACKLEY,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-2544

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed December 1, 2016.

An appeal from an order of the Circuit Court for Duval County.
Linda F. McCallum, Judge.

Alex Rackley, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Jennifer J. Moore, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      Although we find Appellant’s motion under Rule 3.850 of the Florida Rules

of Criminal Procedure was timely filed, we reject Appellant’s claims on the merits
and affirm. See Robertson v. State, 829 So. 2d 901, 906 (Fla. 2002) (noting that

appellate court may affirm a trial court order that reaches the right result but for the

wrong reason).

      AFFIRMED.


LEWIS, ROWE, and KELSEY, JJ., CONCUR.